Exhibit 10.1

Execution Copy

LETTER OF CREDIT AGREEMENT

dated as of June 22, 2009

between

DOMINO’S PIZZA LLC

and

BARCLAYS BANK PLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1.   DEFINITIONS.    1

1.1

  Definitions    1

1.2

  Other Interpretive Provisions    7

1.3

  Accounting and Financial Determinations    7 SECTION 2.   COMMITMENT OF
BARCLAYS; ISSUANCE PROCEDURES.    8

2.1

  Commitment    8

2.2

  Certain Conditions    11

2.3

  Security Interests; Collateral    11

2.4

  Application of Collateral Account    11

2.5

  Optional Reduction    11

2.6

  Additional Cash Collateral    11 SECTION 3.   INTEREST.    12

3.1

  Interest Rate    12 SECTION 4.   FEES.    12

4.1

  Commitment Fee    12

4.2

  Letter of Credit Fee    12 SECTION 5.   MAKING AND PRORATION OF PAYMENTS;
SETOFF; TAXES.    12

5.1

  Making of Payments    12

5.2

  Setoff    13

5.3

  Taxes    13

5.4

  Increased Costs    14

5.5

  Increased Capital Costs    15

5.6

  Change in Lending Office    15

5.7

  Use of Proceeds    15 SECTION 6.   REPRESENTATIONS AND WARRANTIES.    15

6.1

  Organization    15

6.2

  Authorization; No Conflict    15

6.3

  Validity and Binding Nature    16

6.4

  Investment Company Act    16

6.5

  Regulations U and X    16

 

i



--------------------------------------------------------------------------------

6.6

   Compliance with Law; No Default    16

6.7

   Financial Information    16

6.8

   No Material Adverse Effect    17

6.9

   Litigation, Labor Controversies, etc    17

6.10

   Accuracy of Information    17

6.11

   Collateral Account    17

6.12

   Taxes    17

6.13

   Solvency    17

6.14

   Anti-Terrorism Law    17 SECTION 7.    COVENANTS.    18

7.1

   Reports, Certificates and Other Information    18

7.2

   Further Assurances    19

7.3

   No Transfers of or Liens on Collateral    19

7.4

   Maintenance of Collateral    19

7.5

   Compliance with Laws    19

7.6

   Payment of Taxes, Etc    19

7.7

   Books and Records    19

7.8

   Maintenance of Property; Insurance    20

7.9

   Existence    20

7.10

   Transactions With Affiliates    20

7.11

   Dissolution; Merger    20 SECTION 8.    EFFECTIVENESS; CONDITIONS OF
ISSUANCE, ETC.    20

8.1

   Initial Credit Extension    20

8.2

   Conditions    21 SECTION 9.    EVENTS OF DEFAULT AND THEIR EFFECT.    22

9.1

   Events of Default    22

9.2

   Action if Event of Default    24 SECTION 10.    GENERAL.    24

10.1

   Waiver; Amendments    24

10.2

   Notices    25

10.3

   Costs, Expenses and Taxes    25

10.4

   Captions    25

10.5

   Governing Law    25

 

ii



--------------------------------------------------------------------------------

10.6

   Severability    25

10.7

   Additional Rights    26

10.8

   Counterparts    26

10.9

   Successors and Assigns    26

10.10

   Indemnification by the Company    26

10.11

   Nonliability of Barclays    26

10.12

   Forum Selection and Consent to Jurisdiction    27

10.13

   Waiver of Jury Trial    27

 

iii



--------------------------------------------------------------------------------

SCHEDULES    SCHEDULE 10.2    Addresses for Notices EXHIBITS    EXHIBIT A   
Form of Issuance Certificate EXHIBIT B    Form of Security Agreement EXHIBIT C
   Form of Control Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS LETTER OF CREDIT AGREEMENT dated as of June 22, 2009 (this “Agreement”) is
entered into between DOMINO’S PIZZA LLC., a Michigan limited liability company
(the “Company”), and BARCLAYS BANK PLC (“Barclays”).

The parties hereto agree as follows:

SECTION 1. DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

Affiliate of any Person means any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person.

Agreement – see the Preamble.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any one primary counsel to such Person, all reasonable fees and
charges of any local counsel to such Person and all court costs and similar
legal expenses.

Barclays – see the Preamble.

Base Indenture means the Base Indenture, dated April 16, 2007, by and among
Domino’s Pizza Master Issuer LLC, certain other co-issuers and Citibank, N.A.,
as trustee (and any supplement thereto).

Business Day means any day of the year (other than any Saturday or Sunday) which
is not a day on which commercial banks are authorized or required by law to
close in New York, New York.

Capitalized Lease Liabilities means all rental obligations of the Company or any
of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

Change of Control means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan; provided
that such person does not have the right to direct the voting of securities
included in such employee benefit plan) acquires ownership or control, either
directly or indirectly, of more than 50% of the Equity Interests of the Company
or an amount of Equity Interests of the Company that entitles such “person” or
“group” to exercise more than 50% of the voting power in the Equity Interests

 

1



--------------------------------------------------------------------------------

of the Company (including by reason of a change in ownership of the Equity
Interests in, or voting power of, Parent), other than (a) through purchases of
securities on a public securities exchange that does not result in a Change in
Management, (b) an acquisition by a party or group affiliated with the party or
group that, as of the Closing Date, holds indirectly the greatest percentage of
Equity Interests in, or voting power of, the Company, that does not result in a
Change in Management or (c) an acquisition by a party or group that does not
result in a Change in Management and as to which Barclays has provided its prior
written consent. For purposes of this definition,

Change in Management means with respect to any change in majority ownership of
Parent or the Company if either (i) more than 50% of the Leadership Team is
terminated and/or resigns within 24 months of such change in majority ownership
or (ii) the chief executive officer and the chief financial officer of the
Company are terminated and/or resign within 24 months of such change in majority
ownership; provided, in each case, that termination of such officer shall not
include a change in such officer’s status in the ordinary course of succession
so long as such officer continues to be a member of the Leadership Team and
continues to be associated with Parent or the Company or their subsidiaries as
an officer or director, or in a similar capacity.

Equity Interests means (a) any ownership, management or membership interests in
any limited liability company or unlimited company, (b) any general or limited
partnership interest in any partnership, (c) any common, preferred or other
stock interest in any corporation, (d) any share, participation, unit or other
interest in the property or enterprise of an issuer that evidences ownership
rights therein, (e) any ownership or beneficial interest in any trust or (f) any
option, warrant or other right to convert into or otherwise receive any of the
foregoing.

Leadership Team means the Chief Executive Officer; Chief Financial Officer;
Executive Vice President of Franchise Operations and Supply Chain; Executive
Vice President of Domino’s Pizza, Inc. and Leader of Team U.S.A.; Executive Vice
President of Franchise Development; Chief Marketing Officer; Executive Vice
President of International; Executive Vice President of PeopleFirst; Executive
Vice President, General Counsel; Executive Vice President of Communications and
Investor Relations; and Executive Vice President and Chief Information Officer
of Parent (or any other position that contains substantially the same
responsibilities as any of the positions listed above).

Closing Date – see Section 8.1.

Code means the Internal Revenue Code of 1986.

Collateral see Section 3.01 of the Security Agreement.

Collateral Account means a segregated cash collateral account maintained with
the Intermediary subject to the Control Agreement.

 

2



--------------------------------------------------------------------------------

Commitment means $50,000,000, as such amount may be reduced from time to time in
accordance with the terms hereof.

Company – see the Preamble.

Contingent Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall be calculated on a net basis
(i.e., after taking into effect agreements, undertakings and other arrangements
between the Person whose obligations are being guaranteed and the counterparty
to such Person’s obligations) and shall (subject to any limitation set forth
therein) be deemed to be the outstanding net principal amount (or maximum net
principal amount, if larger) of the debt, obligation or other liability
guaranteed thereby, or, if the principal amount is not stated or determinable,
the maximum reasonably anticipated net liability in respect thereof as
determined by the Person in good faith; provided that (y) the amount of any
Contingent Liability arising out of any indebtedness, obligation or liability
other than the items described in clauses (a), (b) and (c) of the definition of
“Indebtedness” and (z) the amount of any Contingent Liability consisting of a
“keep-well”, “make well” or other similar arrangement shall be deemed to be zero
unless and until the Company is required to make any payment with respect
thereto (and shall thereafter be deemed to be the amount required to be paid).

Control Agreement means the Control Agreement between the Company, Barclays and
the Intermediary substantially in the form of Exhibit C.

Demand Notice – see Section 2.1(c).

Dollar and the sign “$” mean lawful money of the United States of America.

Event of Default means any of the events described in Section 9.1.

Excluded Taxes means, with respect to the Barclays or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which its applicable lending office is located, (b) any branch profits Taxes
imposed by the United States of America and (c) any withholding Tax that is
imposed on amounts payable to Barclays at the time Barclays becomes a party
hereto (or designates a new lending office) or is attributable to such Barclay’s
failure or inability (other than as a result of a change in law) to comply with
Section 5.3, except to the extent that Barclays was entitled, at the time of
designation of a new lending office, to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 5.3.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

3



--------------------------------------------------------------------------------

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 52-week or 53-week period (as applicable) ending on the
Sunday closest to December 31 of such period. References to a Fiscal Year with a
number corresponding to any calendar year (e.g., “Fiscal Year 2009”) refer to
the Fiscal Year ending on such Sunday closest to December 31 of such calendar
year.

GAAP – see Section 1.3.

Hedging Obligations means, with respect to any Person, the net liabilities of
such Person under (a) interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, foreign exchange contracts,
currency swap agreements and all other agreements or arrangements designed to
protect such Person against fluctuations in interest rates or currency exchange
rates and (b) agreements designed to protect such Person against fluctuations in
commodity prices.

Indebtedness of any Person means, without duplication:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(b) all obligations, contingent or otherwise, relative to the stated amount of
all letters of credit, whether or not drawn, and banker’s acceptances issued for
the account of such Person; provided, however, that if a letter of credit or
banker’s acceptance has been issued to support or secure any other form of
Indebtedness, only the greater of the stated amount of such letter of credit or
banker’s acceptance or the outstanding principal amount of Indebtedness
supported or secured, but not both, will be considered Indebtedness hereunder;

(c) all obligations of such Person as lessee under leases which have been or
should be, in accordance with GAAP, recorded as Capitalized Lease Liabilities;

(d) net liabilities of such Person under all Hedging Obligations;

(e) whether or not so included as liabilities in accordance with GAAP, all net
obligations of such Person to pay the deferred purchase price of property or
service (excluding accounts payable incurred in the ordinary course of
business), and indebtedness secured by a Lien on property owned or being
purchased by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; and

(f) all Contingent Liabilities of such Person in respect of any of the
foregoing.

For all purposes of this Agreement, the Indebtedness of any Person (i) shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, unless the indebtedness of such
partnership or joint venture is expressly nonrecourse to such Person and
(ii) shall exclude any preferred stock if, at the time of the incurrence or
issuance thereof, it would not be recorded as debt of such Person, in accordance
with GAAP.

 

4



--------------------------------------------------------------------------------

Indemnified Liabilities – see Section 10.10.

Indemnified Taxes means Taxes other than Excluded Taxes.

Interest Rate means, for each day, a rate per annum equal to the sum of (a) the
Base Rate for such day plus (b) a margin of 0.75% per annum. For purposes of
this definition,

Base Rate means, for any day, a rate per annum equal to the greater of (x) the
Prime Rate in effect on such day and (y) the Federal Funds Rate in effect on
such day plus 0.50%;

Federal Funds Rate means the fluctuating interest rate per annum equal for each
day to the weighted average of the rates of interest on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York;
and

Prime Rate means the rate of interest per annum publicly announced from time to
time by Barclays as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by Barclays in connection with extensions of credit).

Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Rate shall be effective as of the opening of business on the effective
date of such change in the Prime Rate or the Federal Funds Rate, respectively.

Intermediary means Barclays Capital Inc.

Letter of Credit Liabilities means, without duplication, at any time, the sum of
(a) the then aggregate undrawn face amount of all Letters of Credit then
outstanding and (b) the aggregate unpaid principal amount of all Reimbursement
Obligations outstanding at such time (or, if with respect to a single Letter of
Credit, the sum of the undrawn face amount of such Letter of Credit and the
aggregate unpaid principal amount of Reimbursement Obligations with respect to
such Letter of Credit outstanding at such time).

Letters of Credit means letters of credit issued pursuant to Section 2.1.

Lien means any security interest, mortgage, pledge, hypothecation, assignment
for security, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever, whether arising by contract, as a matter of law,
by judicial process or otherwise.

Loan Document means this Agreement, the Security Agreement and the Control
Agreement.

Margin Stock means any “margin stock” as defined in Federal Reserve Board
Regulation U.

 

5



--------------------------------------------------------------------------------

Material Adverse Effect means any condition or event that has, or that could
reasonably be expected to result in, a material adverse effect on (i) the
business, assets, results of operations or condition (financial or otherwise) of
the Company and its Subsidiaries taken as a whole, (ii) the validity or
enforceability of this Agreement or any other Loan Document or the rights,
remedies and benefits available to the parties hereunder (or thereunder),
(iii) the ability of the Company to timely perform any of its obligations under
any Loan Document or (iv) the security interests provided under the Loan
Documents.

Other Taxes means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or the Letters of Credit issued
hereunder.

Parent means Domino’s Pizza, Inc., a Delaware corporation.

Person means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

Reimbursement Obligations means, at any time, the obligations of the Company
then outstanding in respect of all Letters of Credit to reimburse Barclays for
amounts paid by Barclays in respect of drawings under a Letter of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Security Agreement means the Security Agreement between the Company and Barclays
substantially in the form of Exhibit B.

Solvent means with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, outstanding shares or other ownership
interests as have more than 50% of the ordinary voting power for the election of
directors or other managers of such corporation, partnership, limited liability
company or other entity. Unless the context otherwise requires, each reference
to Subsidiaries herein shall be a reference to Subsidiaries of the Company.

 

6



--------------------------------------------------------------------------------

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Termination Date means the earliest to occur of the following: (a) April 16,
2014 and (b) such other date on which the Commitment is reduced to zero pursuant
to Section 2.5 or terminates pursuant to Section 9.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or the giving of notice or both, constitute an Event of
Default.

1.2 Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(a) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(b) The term “including” is not limiting and means “including without
limitation.”

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement, and (ii) references to any statute or regulation shall
be construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation.

(e) This Agreement may use several different limitations, tests or measurements
to regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and each shall be performed in accordance with its
terms.

(f) This Agreement is the result of negotiations between and has been reviewed
by counsel to the Company and Barclays and is the product of both parties.
Accordingly, this Agreement shall not be construed against the Barclays merely
because of Barclays involvement in its preparation.

1.3 Accounting and Financial Determinations. Unless otherwise specified, all
accounting terms used herein or in any other Loan Document shall be interpreted,
all accounting determinations and computations hereunder or thereunder shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared in accordance with, generally accepted accounting
principles (“GAAP”) in effect in the United States from time to time.

 

7



--------------------------------------------------------------------------------

SECTION 2. COMMITMENT OF BARCLAYS; ISSUANCE PROCEDURES.

2.1 Commitment. Subject to the terms and conditions of this Agreement, upon the
request of the Company from time to time on a Business Day (in accordance with
the terms hereof), Barclays hereby agrees to issue standby letters of credit for
account of the Company or any of its Subsidiaries (as specified by the Company);
provided that:

(i) in no event shall any Letter of Credit be issued after the Termination Date;

(ii) in no event shall any Letter of Credit have an expiration date after the
earlier of (a) the first anniversary of the date of issuance of such Letter of
Credit and (b) April 11, 2014;

(iii) in no event shall any Letter of Credit be issued if after such issuance
the aggregate amount of all Letter of Credit Liabilities exceed the amount of
the Commitment;

(iv) in no event shall any Letter of Credit be issued if after such issuance the
amount in the Collateral Account would not, be equal to or greater than 105% of
the aggregate amounts of all Letter of Credit Liabilities then outstanding; and

(v) in no event shall any Letter of Credit be issued if after such issuance
there are more than 20 Letters of Credit then outstanding.

The following additional provisions shall apply to Letters of Credit:

(a) The Company shall give Barclays at least five Business Days’ irrevocable
prior notice (effective upon receipt), or such shorter period as Barclays may
agree, specifying the Business Day (which shall be no later than 60 days prior
to the Termination Date) each Letter of Credit is to be issued, the account
party or parties therefor and the proposed form of such Letter of Credit.

(b) On each day during the period commencing with the issuance by Barclays of
any Letter of Credit and until such Letter of Credit shall have expired or been
terminated, the Commitment shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to the then outstanding Letter of Credit
Liabilities with respect to such Letter of Credit.

(c) Upon receipt from the beneficiary of any Letter of Credit of any demand for
payment under such Letter of Credit, Barclays shall promptly notify the Company
of the amount to be paid by Barclays as a result of such demand and the date on
which payment is to be made by Barclays to such beneficiary in respect of such
demand (the “Demand Notice”); provided, that failure to so notify the Company
shall not relieve the Company of its obligations hereunder or otherwise alter
the Company’s obligations hereunder.

 

8



--------------------------------------------------------------------------------

(d) Subject to the provisions of Section 2.4, the Company hereby absolutely,
unconditionally and irrevocably agrees to pay and reimburse Barclays for the
amount of each such demand for payment under such Letter of Credit at or prior
to the date on which payment is to be made by Barclays to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (whether the account party of such Letter of Credit is the Company or one
of its Subsidiaries). The Company’s obligation hereunder applies under any and
all circumstances and is irrespective of any setoff, counterclaim, or defense to
payment which the Company may have or have had against Barclays; any beneficiary
of a Letter of Credit or any other Person, including any defense based upon the
occurrence of any draft, demand or certificate or other document presented under
a Letter of Credit proving to be forged, fraudulent, invalid or insufficient,
the failure of any disbursement under a Letter of Credit to conform to the terms
of the applicable Letter of Credit (if, in the Barclays’ good faith opinion,
such disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such disbursement, or the
legality, validity, form, regularity, or enforceability of such Letter of
Credit; provided, however, that nothing herein shall adversely affect the right
of the Company to commence any proceeding against Barclays for any wrongful
disbursement made by Barclays under a Letter of Credit as a result of acts or
omissions constituting gross negligence or willful misconduct on the part of
Barclays as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

(e) The issuance by Barclays of each Letter of Credit shall, in addition to the
conditions precedent set forth in Section 8.2, be subject to the conditions
precedent that (i) such Letter of Credit shall have a face amount at least equal
to $100,000 (or such smaller amount as Barclays may agree) or an integral
multiple of $10,000 (or such smaller amount as Barclays may agree) in excess
thereof, (ii) such Letter of Credit shall be in such form, contain such terms
and support such transactions as shall be satisfactory to Barclays consistent
with its then current practices and procedures with respect to letters of credit
of the same type (and in any event shall be governed by the International
Standby Practices 1998 (ISP98) published by the International Chamber of
Commerce), and (iii) the Company shall have executed and delivered such
applications, agreements and other instruments relating to such Letter of Credit
as Barclays shall have requested consistent with its then current practices and
procedures with respect to letters of credit of the same type; provided that in
the event of any conflict between any such application, agreement or other
instrument and the provisions of this Agreement, the provisions of this
Agreement shall control.

(f) The issuance of any modification or supplement to any Letter of Credit
hereunder shall be subject to the same conditions applicable under this
Section 2.1 to the issuance of new Letters of Credit, and Barclays shall have no
obligation to make any such modification or supplement unless the respective
Letter of Credit affected thereby would have complied with such conditions had
it originally been issued hereunder in such modified or supplemented form.

 

9



--------------------------------------------------------------------------------

(g) The Company shall assume all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Barclays shall not (except to the
extent of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment) be
responsible for:

(i) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any document submitted by any party in connection with the application for,
issuance of, or drawing under a Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent, or forged;

(ii) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(iii) failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;

(iv) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, or otherwise;

(v) any error, omission, interruption, loss or delay in the transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required in order to make a
disbursement thereunder) or of the proceeds thereof;

(vi) any error in interpretation of technical terms;

(vii) the performance of any transaction which underlies any Letter of Credit;

(viii) any act or omission of any Person other than Barclays;

(ix) loss or destruction of any draft, demand, or document in transit or in the
possession of others;

(x) lack of knowledge of any particular trade usage (other than standard United
States and Western European banking usage as used in the normal course of
business); or

(xi) any consequence arising from causes beyond the control of Barclays.

None of the foregoing shall affect, impair, or prevent the vesting of any of the
rights or powers granted Barclays hereunder. In furtherance and extension, and
not in limitation or derogation, of any of the foregoing, any action taken or
omitted to be taken by Barclays in good faith and in the absence of gross
negligence or willful misconduct shall be binding upon the Company and shall not
put Barclays under any resulting liability to the Company; provided, however,
that nothing herein shall relieve Barclays for any liability for its gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

 

10



--------------------------------------------------------------------------------

The Company hereby indemnifies and holds harmless Barclays from and against any
and all claims and damages, losses, liabilities, costs or expenses that Barclays
may incur (or that may be claimed against Barclays by any Person whatsoever) by
reason of or in connection with the execution and delivery or transfer of or
payment or refusal to pay by Barclays under any Letter of Credit; provided that
the Company shall not be required to indemnify for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of Barclays (as determined by a
court of competent jurisdiction in a final, non-appealable judgment) in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (y) Barclays’ failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit. Nothing in this
Section 2.1 is intended to limit the other obligations of the Company under this
Agreement.

2.2 Certain Conditions. Notwithstanding any other provision of this Agreement,
Barclays shall have no obligation to issue any Letter of Credit if an Event of
Default or Unmatured Event of Default exists.

2.3 Security Interests; Collateral. As security for the full and timely payment
and performance of all obligations of the Company hereunder, now existing or
hereafter arising, the Company has granted to Barclays a valid, binding,
enforceable, duly perfected first priority security interest in the Collateral
pursuant to the Security Agreement.

2.4 Application of Collateral Account. Promptly after the incurrence of any
Reimbursement Obligation, Barclays shall apply (to the extent necessary and
available therefor) any and all funds then on deposit in the Collateral Account
to the repayment of such Reimbursement Obligation so long as Barclays is not
prevented from doing so by operation of law, legal proceeding or otherwise. The
Borrower hereby authorizes Barclays to take such action necessary to effect such
repayment (including debiting the Control Account and, to the extent necessary,
causing the sale or liquidation of investments therein in order to obtain
immediately available funds (such sale or liquidation to be consummated on a
recognized market or otherwise in a manner consistent with commercially
reasonable practices)) and agrees any loss resulting from any such sale or
liquidation would be for the sole account of the Borrower.

2.5 Optional Reduction. The Company may, from time to time on any Business Day
voluntarily reduce the Commitment; provided, however, that all such reductions
shall require at least three Business Days’ prior notice to Barclays and be
permanent reductions of the Commitment, and any partial reduction of the
Commitment shall be in a minimum amount of $2,000,000 and in an integral
multiple of $500,000.

2.6 Additional Cash Collateral. To the extent that at any time the aggregate
amount of then outstanding Letter of Credit Liabilities exceeds the Commitment
in effect at such time (but without altering other terms and limitations
provided for elsewhere in this Agreement) or the amount of Collateral in the
Collateral Account is not equal to or greater than the aggregate amount of then
outstanding Letter of Credit Liabilities, the Company shall immediately deposit
with Barclays in the Collateral Account additional Collateral in Dollars and in
immediately available funds in an amount such that the amount in the Collateral
Account is equal to or greater than 105% of the aggregate amount of then
outstanding Letter of Credit Liabilities.

 

11



--------------------------------------------------------------------------------

SECTION 3. INTEREST.

3.1 Interest Rate. Subject to the provisions of Section 2.4, the Company
promises to pay interest on the unpaid principal amount of all Reimbursement
Obligations at the Interest Rate until two days after the date a Demand Notice
is received by the Company, and thereafter at the Interest Rate plus 2% per
annum. Interest on the Reimbursement Obligations is payable on demand. Interest
shall be computed for the actual number of days elapsed on the basis of a year
of 365 days.

SECTION 4. FEES.

4.1 Commitment Fee. The Company agrees to pay Barclays a commitment fee on the
daily average unused amount of Barclays’ Commitment (for which purpose the
aggregate amount of any then outstanding Letter of Credit Liabilities shall be a
use of the Commitment), for the period from and including the date of this
Agreement to but not including the Termination Date, at a rate per annum equal
to three-eighths of one percent (0.375%). Accrued commitment fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing June 2009 and on the Termination Date.
Commitment fees shall be computed for the actual number of days elapsed on the
basis of a year of 365 days.

4.2 Letter of Credit Fee. The Company agrees to pay to Barclays a letter of
credit fee in respect of each Letter of Credit in an amount equal to
three-quarters of one percent (0.75%) per annum of the daily average undrawn
face amount of such Letter of Credit for the period from and including the date
of issuance of such Letter of Credit (i) in the case of a Letter of Credit that
expires in accordance with its terms, to and including such expiration date and
(ii) in the case of a Letter of Credit that is drawn in full or is otherwise
terminated other than on the stated expiration date of such Letter of Credit, to
but excluding the date such Letter of Credit is drawn in full or is terminated
(such fee to be non-refundable, to be paid in arrears on the last Business Day
of March, June, September and December, commencing on the date of such drawing
in full or termination and to be calculated for any day after giving effect to
any payments made under such Letter of Credit on such day). The Company agrees
to also pay to Barclays all commissions, application fees, charges, costs and
expenses in the amounts customarily charged by Barclays from time to time in
like circumstances with respect to the issuance of each Letter of Credit and
drawings and other transactions relating thereto. Letter of credit fees shall be
computed for the actual number of days elapsed on the basis of a year of 365
days.

SECTION 5. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

5.1 Making of Payments. All payments of principal of or interest on the
Reimbursement Obligations, and of all fees and other amounts payable by the
Company hereunder, shall be made by the Company to Barclays in immediately
available funds at the office specified by Barclays not later than 3:00 p.m.,
New York time, on the date due; and funds received after that hour shall be
deemed to have been received by Barclays on the following Business Day.

 

12



--------------------------------------------------------------------------------

5.2 Setoff. The Company agrees that Barclays has all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto but subject to
the provisions of Section 2.4, the Company agrees that at any time any Event of
Default occurs and is continuing, Barclays may apply to the payment of any
obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with Barclays, irrespective of whether Barclays has demanded payment.

5.3 Taxes. Except as required by applicable law, all payments of principal of,
and interest on, the Reimbursement Obligations and all other amounts payable
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes. If any withholding or deduction from any
payment to be made by the Company hereunder is required in respect of any
Indemnified Taxes or Other Taxes pursuant to any applicable law, rule or
regulation, then the Company will:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b) promptly forward to Barclays an official receipt or other documentation
reasonably satisfactory to Barclays evidencing such payment to such authority;
and

(c) pay to Barclays such additional amount as is necessary to ensure that the
net amount actually received by Barclays will equal the full amount Barclays
would have received had no such withholding or deduction been required.

In addition, the Company shall pay any Other Taxes not paid pursuant to the
above to the relevant governmental authority in accordance with applicable law.

Moreover, if any Indemnified Taxes or Other Taxes are directly asserted against
Barclays with respect to any payment received by Barclays hereunder, Barclays
may pay such Indemnified Taxes or Other Taxes and, provided that Barclays
provides the Company an official receipt or other documentation reasonably
satisfactory to the Company evidencing such payment, the Company will promptly
pay such additional amounts (including any penalty, interest or expense) as is
necessary in order that the net amount received by Barclays after the payment of
such Indemnified Taxes or Other Taxes (including any Taxes on such additional
amount) shall equal the amount Barclays would have received had such Indemnified
Taxes or Other Taxes not been asserted.

If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Barclays, the required receipts or other required
documentary evidence, the Company shall indemnify Barclays for any incremental
Taxes, interest or penalties that may become payable by Barclays as a result of
any such failure.

On or prior to the Closing Date Barclays shall execute and deliver to the
Company United States Internal Revenue Service Form W-8ECI or any successor form
thereto establishing that Barclays is exempt from withholding or deduction of
Taxes. The Company shall not be required to pay additional amounts to Barclays
pursuant to this Section 5.3 to the extent that the obligation to pay such
additional amounts would not have arisen but for the failure of Barclays to
comply with this paragraph.

 

13



--------------------------------------------------------------------------------

5.4 Increased Costs. If by reason of

(a) any change after the Closing Date in applicable law, regulation, rule,
decree or regulatory requirement or any change after the Closing Date in the
interpretation or application by any judicial or regulatory authority of any
law, regulation, rule, decree or regulatory requirement, or

(b) compliance by Barclays with any new or modified (after the Closing Date)
direction, request or requirement (whether or not having the force of law) of
any governmental or monetary authority, including Regulation D of the Board of
Governors of the Federal Reserve Board:

(i) Barclays shall be subject to any Tax (other than franchise Taxes or Taxes
measured by net income or receipts), levy, charge or withholding of any nature
or to any variation thereof or to any penalty with respect to the maintenance or
fulfillment of its obligations hereunder, whether directly or by such being
imposed on or suffered by Barclays;

(ii) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Letter of Credit; or

(iii) there shall be imposed on Barclays any other condition regarding this
Agreement or any Letter of Credit;

and the result of the foregoing is directly or indirectly to increase the cost
to Barclays of issuing, making or maintaining any Letter of Credit, or to reduce
any amount receivable in respect thereof by Barclays, then and in any such case
Barclays may, at any time after the additional cost is incurred or the amount
received is reduced, notify the Company thereof and provide the Company with
data and calculations supporting such costs, and the Company shall pay such
amounts as Barclays may specify to be necessary to compensate Barclays for such
additional cost or reduced receipt within ten (10) Business Days after receiving
such notice, together with interest on such amount from the date of receipt of
such notice until payment in full thereof at a rate equal at all times to the
Interest Rate; provided, however, that Section 5.3, rather than this Section 5.4
shall govern the Company’s obligations with respect to Taxes relating to
payments by the Company described in the first sentence of Section 5.3. The good
faith determination by Barclays of any amount due pursuant to this Section 5.4,
as set forth in a statement setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest error, be final and conclusive and
binding on all of the parties hereto. In addition to amounts payable as
elsewhere provided in this Agreement, the Company hereby agrees to protect,
indemnify, pay and save Barclays harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) which Barclays may incur or be subject to as a
consequence, direct or indirect, of

 

14



--------------------------------------------------------------------------------

(y) the issuance of the Letters of Credit, other than as a result of the gross
negligence or willful misconduct of Barclays as determined by a court of
competent jurisdiction in a final, non-appealable judgment, or

(z) the failure of Barclays to honor a drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority.

5.5 Increased Capital Costs. If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority causes the amount of capital required or expected to be maintained by
Barclays or any Person controlling Barclays attributable to or based upon the
Letters of Credit or Commitment hereunder to be increased, and Barclays
determines (in its reasonable discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of its Commitment or issuance of
Letters of Credit is reduced to a level below that which Barclays or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by Barclays
to the Company, the Company shall immediately pay directly to Barclays
additional amounts sufficient to compensate Barclays or such controlling Person
for such reduction in rate of return. A statement of Barclays as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error and if made in good faith, be
conclusive and binding on the Company. In determining such amount, Barclays may
use any method of averaging and attribution that it (in its good faith
discretion) shall deem applicable.

5.6 Change in Lending Office. If, upon the occurrence of any event giving rise
to the operation of Sections 5.3, 5.4 or 5.5, Barclays will, if requested by the
Company, use reasonable efforts (subject to overall policy considerations of
Barclays) to designate another lending office for any Letters of Credit affected
by such event, with the object of avoiding the consequences of such event;
provided that such designation is made on terms that, in the sole judgment of
Barclays, cause Barclays and its lending office(s) to suffer no economic, legal
or regulatory disadvantage.

5.7 Use of Proceeds. The Letters of Credit shall be used in support of
obligations in connection with general corporate purposes.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

To induce Barclays to enter into this Agreement and to incur obligations in
respect of Letters of Credit hereunder, the Company represents and warrants to
Barclays that:

6.1 Organization. The Company is a limited liability company validly existing
and in good standing under the laws of the State of Michigan.

6.2 Authorization; No Conflict. The Company has full power and authority and is
duly authorized to execute and deliver this Agreement and the other Loan
Documents, the Company (and each other account party (if any)) is duly
authorized to have Letters of Credit issued for its account hereunder and the
Company is duly authorized to grant Liens on the Collateral to Barclays and to

 

15



--------------------------------------------------------------------------------

perform its obligations under this Agreement and the other Loan Documents. The
execution, delivery and performance by the Company of this Agreement and the
other Loan Documents and the issuance of Letters of Credit for the account of
the Company and the other account parties (if any) hereunder, do not and will
not (a) require any consent or approval of any governmental agency or authority
or any other Person, (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of the Company or such
account party or (iii) any material agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon the Company,
such account party or any of their respective properties or (c) except for Liens
in favor of Barclays or the Intermediary, require, or result in, the creation or
imposition of any Lien on any asset of the Company or such account party.

6.3 Validity and Binding Nature. This Agreement and the other Loan Documents
have been duly executed and delivered by the Company and are the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms except as enforceability may be subject to or
limited by (i) bankruptcy, insolvency, reorganization, arrangement, moratorium
or other similar laws affecting the rights of creditors or (ii) general
principles of equity.

6.4 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

6.5 Regulations U and X. The Company is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock and no Letter of
Credit is being used for a purpose that violates Federal Reserve Board
Regulation U or X.

6.6 Compliance with Law; No Default. The Company and its Subsidiaries are in
compliance with all laws, regulations and orders of any governmental authority
applicable to it or its property except where the failure to do so, individually
or in the aggregate, could not result in a Material Adverse Effect. No Event of
Default or Unmatured Event of Default has occurred and is continuing or would
result from the issuance of any Letter of Credit hereunder.

6.7 Financial Information. The audited consolidated balance sheet of the Parent
and its consolidated Subsidiaries as at December 28, 2008 and the related
consolidated statements of earnings and cash flow, copies of each of which have
been furnished to Barclays, have been prepared in accordance with GAAP
consistently applied (except as described therein), and present fairly the
consolidated financial condition of the Persons covered thereby as at the date
thereof and the results of their operations for the period then ended. The
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at March 22, 2009 and the related consolidated statements of
earnings and cash flow, copies of each of which have been furnished to Barclays,
have been prepared in accordance with GAAP consistently applied (except as
described therein), and present fairly the consolidated financial condition of
the Persons covered thereby as at the date thereof and the results of their
operations then ended.

 

16



--------------------------------------------------------------------------------

6.8 No Material Adverse Effect. Since December 28, 2008 (except as may be
disclosed in the quarterly report on Form 10-Q of Parent dated March 22, 2009),
there has been no Material Adverse Effect.

6.9 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Company, threatened litigation, action, proceeding,
investigation, or labor controversy affecting the Company or any of the
Company’s Subsidiaries, or any of their respective properties, businesses,
assets or revenues, which would reasonably be expected to have a Material
Adverse Effect or which purports to materially and adversely affect the
legality, validity or enforceability of this Agreement or any other Loan
Document, except as set forth in the Parent’s Annual Report on Form 10-K for the
fiscal year ended December 28, 2008, and all subsequent reports which have been
filed by the Company with the Securities and Exchange Commission or sent to
stockholders pursuant to the Securities and Exchange Act of 1934, as amended.

6.10 Accuracy of Information. All information (which shall not include
projections) heretofore or contemporaneously furnished by or on behalf of the
Company to Barclays for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all other such information hereafter
furnished by or on behalf of the Company to Barclays will be, true and accurate
in every material respect (except with respect to the financial statements of
the Parent and its Subsidiaries, which will fairly present the financial
condition of the entities covered thereby as of the date thereof) and, with
respect to information provided prior to the execution of this Agreement, as of
the date of execution and delivery of this Agreement by Barclays, and such
information is not, or shall not be, as the case may be, incomplete by omitting
to state any material fact necessary to make such information not misleading.
Any budgets, forecasts, construction schedules, projections or other
forward-looking statements contained in the materials referenced above are based
upon good faith estimates and assumptions believed by management of the Company
to be reasonable at the time made.

6.11 Collateral Account. The Security Agreement is effective to create in favor
of Barclays a legal, valid and enforceable security interest in the Collateral
and upon execution and delivery of the Control Agreement Barclays’ security
interest in the Collateral will be a perfected first priority security interest.

6.12 Taxes. The Company has filed or caused to be filed all material federal,
state and other income Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on such returns (other than any amount the
validity of which is currently being contested in good faith and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Company). No material federal, state or local Tax Lien has been filed and no
material claim has been asserted.

6.13 Solvency. The Company is, and after giving effect to the transactions
contemplated hereby and the issuance of Letters of Credit hereunder, will be,
Solvent.

6.14 Anti-Terrorism Law. None of the Company or any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use Letters
of Credit for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

17



--------------------------------------------------------------------------------

SECTION 7. COVENANTS.

Until the expiration or termination of the Commitment and all Letters of Credit,
and thereafter until all obligations of the Company hereunder are paid in full,
the Company agrees that, unless at any time Barclays shall otherwise expressly
consent in writing, it will:

7.1 Reports, Certificates and Other Information. Furnish to Barclays:

7.1.1 Annual Report. Promptly when available, and in any event within 105 days
after the close of each Fiscal Year (or a longer period if mutually agreed to by
Barclays and the Company), a copy of the annual audit report of the Parent and
its Subsidiaries for such Fiscal Year, including therein consolidated balance
sheets and consolidated statements of earnings and cash flows of the Parent and
its Subsidiaries as at the end of such Fiscal Year, certified by independent
auditors of recognized national standing.

7.1.2 Interim Reports. An unaudited consolidated balance sheet of the Parent and
its Subsidiaries as of the end of each of the first three fiscal quarters of
each Fiscal Year, together with unaudited consolidated statements of earnings
and cash flows for such fiscal quarter and for the period beginning with the
first day of such Fiscal Year and ending on the last day of such fiscal quarter,
together with a comparison with the corresponding period of the previous Fiscal
Year, to be furnished promptly when available but in any event within five
(5) days after Parent is required to file the same with the SEC (or, if Parent
is no longer required to file the same with the SEC, in any event within 45 days
after the end of such fiscal quarter); and

7.1.3 Reports to the SEC. Promptly upon the filing or sending thereof, copies of
all regular, periodic or special reports of the Parent or any Subsidiary filed
with the SEC; and copies of all registration statements of the Parent or any
Subsidiary filed with the SEC (other than on Form S-8).

7.1.4 Notice of Default. Promptly upon becoming aware of the occurrence of any
Event of Default, any Unmatured Event of Default, any default with respect to
any other Indebtedness of the Company or a Subsidiary or any default under any
other material agreement of the Company or a Subsidiary, written notice
describing the same and the steps being taken by the Company or the Subsidiary
affected thereby with respect thereto.

7.1.5 Adverse Developments. As soon as possible and in any event within five
Business Days after the Company obtains actual knowledge of (x) any adverse
development with respect to any existing material litigation, action,
proceeding, or labor controversy, (y) the commencement of any material labor
controversy, litigation, action, proceeding or (z) any other Material Adverse
Effect, notice thereof in reasonable detail; and

7.1.6 Other Information. Promptly upon request therefore, such other information
respecting the Company or any of its Subsidiaries as Barclays may from time to
time reasonably request.

 

18



--------------------------------------------------------------------------------

Reports, certificates and information required to be delivered pursuant to
Sections 7.1.1, 7.1.2 and 7.1.3 shall be deemed to have been delivered on the
date on which the Company posts reports containing such financial statements on
its website on the Internet at www.sec.gov or at such other website identified
by the Company in a notice to Barclays and that is accessible by Barclays
without charge; provided that the Company shall deliver paper copies of such
information to Barclays promptly upon request of Barclays.

7.2 Further Assurances. Take, execute and deliver any and all such further acts,
deeds, conveyances, security agreement, mortgages, assignments, estoppel
certificates, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments Barclays may reasonably request from time to time in order to
perfect and maintain the validity, effectiveness and priority of the Liens on
the Collateral intended to be created by the Loan Documents.

7.3 No Transfers of or Liens on Collateral. Not sell, lease, assign, transfer or
otherwise dispose of any Collateral, nor create or permit to exist any Liens in
respect of the Collateral other than those in favor of Barclays and the
Intermediary.

7.4 Maintenance of Collateral. If at any time the aggregate credit balance of
the Collateral Account is an amount that is less than 105% of the aggregate
amount of then outstanding Letter of Credit Liabilities, the Company shall, no
later than two Business Days after receiving notice thereof from Barclays,
deposit additional amounts in the Collateral Account so that, after giving
effect thereto, the aggregate credit balance of the Collateral Account is at
least equal to 105% of the aggregate amount of then outstanding Letter of Credit
Liabilities.

7.5 Compliance with Laws. Comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, will not be reasonably
expected to result in a Material Adverse Effect.

7.6 Payment of Taxes, Etc. Pay before the same become delinquent, (a) all
material Taxes, assessments and governmental charges imposed upon it or upon its
property and (b) all lawful material claims (including mechanics liens) and
obligations that, if unpaid, might result in the imposition of a Lien upon its
Property, except to the extent being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

7.7 Books and Records. Keep (and will cause each of its Subsidiaries to keep)
books and records which accurately reflect all of its business affairs and
transactions and permit Barclays or any of its representatives, upon reasonable
prior notice and at reasonable times and intervals, to visit all of its offices,
to discuss its financial matters with its officers and independent public
accountant and to examine (and, at the expense of the Company, photocopy
extracts from) any of its books or other corporate records. The Company shall
pay any fees of such independent public accountant incurred in connection with
the exercise by Barclays of its rights pursuant to this Section.

 

19



--------------------------------------------------------------------------------

7.8 Maintenance of Property; Insurance. (a) Keep (and will cause each of its
Subsidiaries to keep) all material property and systems useful and necessary in
its business in good working order and condition, ordinary wear and tear
excepted and (b) maintain (and will cause each of its Subsidiaries to maintain)
with financially sound and reputable insurance companies insurance in at least
such amounts and against at least such risks as are usually insured against in
the same general area by companies engaged in the same or similar business.

7.9 Existence. Maintain and preserve its existence as a corporation and, to the
extent such failure to maintain and preserve would reasonably be expected to
have a Material Adverse Effect, all rights, privileges and franchises necessary
in the conduct of its business.

7.10 Transactions With Affiliates. Not enter into, directly or indirectly, any
transaction or series of transactions with or for the benefit of an Affiliate of
the Company (other than transactions among the Company and/or its Subsidiaries)
other than dividends or distributions to its direct or indirect parents unless
such transaction(s) contain terms that are fair and reasonable and no less
favorable to the Company or such Subsidiary than would be included in an
arm’s-length transaction entered into by a prudent Person with a non-affiliated
third party.

7.11 Dissolution; Merger. Not (a) wind-up, liquidate or dissolve its affairs;
(b) combine, merge or consolidate with or into any other entity unless the
Company is the surviving entity; or (c) sell, lease, assign, transfer or
otherwise dispose of all or substantially all of its assets.

SECTION 8. EFFECTIVENESS; CONDITIONS OF ISSUANCE, ETC.

The obligation of Barclays to issue any Letter of Credit is subject to the
following conditions precedent:

8.1 Initial Credit Extension. The obligation of Barclays to issue the first
Letter of Credit hereunder is, in addition to the conditions precedent specified
in Section 8.2, subject to the condition precedent that Barclays shall have
received all of the following, each duly executed and dated the Closing Date (or
such other date as shall be satisfactory to Barclays), in form and substance
reasonably satisfactory to Barclays (and the date on which all such conditions
precedent have been satisfied or waived in writing by Barclays is called the
“Closing Date”):

8.1.1 Incumbency and Signature Certificates. A certificate of the Secretary or
an Assistant Secretary (or other appropriate representative) of the Company
certifying the names of the officer or officers of the Company authorized to
sign this Agreement, together with a sample of the true signature of each such
officer (it being understood that Barclays may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein).

8.1.2 Resolutions. Certified resolutions of the Board of Managers of the Company
then in full force and effect authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents.

8.1.3 Charter Documents. Certified copy of the limited liability company
agreement of the Company then in effect.

 

20



--------------------------------------------------------------------------------

8.1.4 Good-Standing Certificate. A good-standing certificate issued by the
Secretary of State of Michigan obtained as of a current date.

8.1.5 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable, together
with all Attorney Costs of Barclays to the extent invoiced prior to the Closing
Date.

8.1.6 Closing Certificate. A certificate signed by a vice president, chief
financial officer or treasurer of the Company dated as of the Closing Date,
affirming the matters set forth in Section 8.2.1 as of the Closing Date.

8.1.7 Security Agreement. Barclays shall have received the Security Agreement,
duly executed and delivered by the Company.

8.1.8 Control Agreement. Barclays shall have received the Control Agreement,
duly executed and delivered by the Company and the Intermediary.

8.1.9 Financing Statement. A Uniform Commercial Code financing statement
sufficient to perfect Barclays’ security interest in the Collateral shall have
been filed

8.1.10 Collateral. On the Closing Date, the Company shall have deposited in the
Collateral Account an amount in immediately available funds equal to 105% of the
aggregate Letter of Credit Liabilities with respect to of all Letters of Credit
that will be issued on the Closing Date.

8.1.11 Opinions of Counsel. Barclays shall have received opinions, dated the
Closing Date and addressed to Barclays, from

(a) Miller, Canfield, Paddock and Stone, P.L.C., Michigan counsel to the
Company; and

(b) Ropes & Gray, counsel to the Company;

in each case in form and substance satisfactory to Barclays.

8.1.12 Financial Statements. Barclays shall have received (a) the audited
consolidated balance sheet of the Parent and its consolidated Subsidiaries as at
December 28, 2008 and the related consolidated statements of earnings and cash
flow and (b) the unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at March 22, 2009 and the related consolidated
statements of earnings and cash flow, in each case prepared in accordance with
GAAP consistently applied.

8.2 Conditions. The obligation of Barclays to issue each Letter of Credit is
subject to the following further conditions precedent that:

8.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to the issuance of any Letter of Credit, the following statements shall
be true and correct:

(a) the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects with the same
effect as if then made (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and

 

21



--------------------------------------------------------------------------------

(b) no Event of Default or Unmatured Event of Default shall have occurred and be
continuing.

8.2.2 Issuance Certificate. Barclays shall have received a certificate,
substantially in the form of Exhibit A hereto, dated the date of such requested
Letter of Credit and signed by a duly authorized representative of the Company
(i) as to the matters set out in Section 8.2.1, (ii) to the effect that the
proposed Letter of Credit and its intended use are consistent with the terms of
this Agreement and (iii) to the effect that the requirements of Section 8.2.3
will be satisfied with respect to such Letter of Credit, together with such
other documents as Barclays may reasonably request in support thereof.

8.2.3 Cash Collateral. The Company shall have deposited into the Collateral
Account an amount in Dollars in immediately available funds such that,
immediately after the issuance of such Letter of Credit, the aggregate credit
balance of the Collateral Account shall not be less than an amount equal to 105%
of the aggregate amount of then outstanding Letter of Credit Liabilities at such
time.

8.2.4 KYC Diligence. Barclays shall have received such documentation and
evidence as it may reasonably request in order for it to carry out all “know
your customer” or other checks in relation to the identity of the Company and,
in the case of any Letter of Credit with respect to which a Subsidiary is the
account party, the applicable Subsidiary, that it is required to carry out in
relation to the transactions contemplated by this Agreement and any Letter of
Credit, and Barclays shall be satisfied with the result of all such “know your
customer” or other checks.

8.2.5 No Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 28, 2008 (except as may be disclosed in the quarterly report on
Form 10-Q of Parent dated March 22, 2009).

SECTION 9. EVENTS OF DEFAULT AND THEIR EFFECT.

9.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

9.1.1 Non-Payment of Reimbursement Obligations, etc. Default (i) in the payment
when due of the principal of any Reimbursement Obligation or (ii) in the payment
of any interest, fee or other amount payable by the Company hereunder within two
Business Days after the same becomes due and payable.

9.1.2 Non-Compliance with Agreement or other Loan Documents. Any of the
following:

(a) failure by the Company to comply with or to perform any covenant set forth
in Section 7 (other than Sections 7.1.1, 7.1.2, 7.1.3, 7.2, 7.5, 7.6, 7.7, and
7.8);

 

22



--------------------------------------------------------------------------------

(b) failure by the Company to comply with any other provision of this Agreement,
which failure shall continue for 20 Business Days after notice thereof to the
Company from Barclays; or

(c) failure by the Company to comply with or perform any covenant set forth in
the Security Agreement or the Control Agreement.

9.1.3 Representations and Warranties. Any representation or warranty made by the
Company in any Loan Document is breached or is false or misleading in any
material respect, or any schedule, certificate, financial statement, report,
notice or other writing furnished by the Company to Barclays at any time in
connection herewith is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified.

9.1.4 Default on Other Indebtedness. (a) A default shall occur in the payment
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Indebtedness of the Company in excess of $1,000,000, (b) a
default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
such Indebtedness to become due and payable prior to its expressed maturity (and
notice of such default has been given to the relevant borrower) or (c) without
limiting the foregoing, the occurrence of an “Event of Default” as defined under
the Base Indenture.

9.1.5 Judgments. Any final judgment or order (not covered by insurance) for the
payment of money shall be rendered against the Company or any of its
Subsidiaries which is not stayed or discharged within 60 days after entry of
such final judgment or order, and there shall be any period of more than 60
consecutive days following entry of the final judgment or order during which a
stay of enforcement of such final judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.

9.1.6 Bankruptcy, Insolvency, etc. The Company or any of its Subsidiaries shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
Subsidiaries or any property of any thereof, or make a general assignment for
the benefit of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or any of its Subsidiaries or for a substantial part
of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged within 60 days, provided that the

 

23



--------------------------------------------------------------------------------

Company and, each of its Subsidiaries hereby expressly authorizes Barclays to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend its rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company or any of its Subsidiaries and, if any
such case or proceeding is not commenced by the Company or such Subsidiary such
case or proceeding shall be consented to or acquiesced in by the Company or such
Subsidiary or shall result in the entry of an order for relief or shall remain
for 60 days undismissed, provided that the Company and each of its Subsidiaries
hereby expressly authorizes the Barclays to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend its rights under the Loan Documents; or

(e) take any action authorizing any of the foregoing.

9.1.7 Impairment of Security, etc. Any Loan Document, or any Lien granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Company party thereto; or the Company shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or any Lien securing any Reimbursement
Obligation shall, in whole or in part, cease to be a perfected first priority
Lien, subject only to those exceptions expressly permitted by such Loan
Document.

9.1.8 Change of Control. A Change of Control shall have occurred.

9.2 Action During Event of Default. If any Event of Default shall occur for any
reason, whether voluntary or involuntary, and be continuing, (a)(i) if such
Event of Default is an Event of Default described in Section 9.1.6, without
notice to the Company or any other Person or any other action, the Commitment
shall immediately terminate and all obligations hereunder shall become
immediately due and payable, all without presentment, demand, protest or other
notice of any kind (all of which are hereby waived by the Company); and Barclays
may exercise any and all remedies available under the Loan Documents and
applicable law, including withdrawing amounts from the Collateral Account and
(ii) if such Event of Default is an Event of Default described in any other
subsection of Section 9.1, Barclays may by notice to the Company declare that
the Commitment (if not theretofore terminated) be terminated, whereupon without
further notice, the Commitment shall terminate and, subject to the provisions of
Section 2.4, Barclays may exercise any and all remedies available under the Loan
Documents and applicable law, including withdrawing amounts from the Collateral
Account and (b) the fees described in Section 4 shall accrue at the rate per
annum set forth in such Section plus 2% and shall be payable on demand.

SECTION 10. GENERAL.

10.1 Waiver; Amendments. No delay on the part of Barclays in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by Barclays of any right, power or remedy preclude other or
further exercise

 

24



--------------------------------------------------------------------------------

thereof, or the exercise of any other right, power or remedy. No right or remedy
herein conferred upon Barclays is intended to be exclusive of any other right or
remedy contained herein, and every such right or remedy shall be cumulative and
shall be in addition to every other such right or remedy contained herein or
therein or now or hereafter existing at law or in equity or by statute or
otherwise. No amendment, modification or waiver of, or consent with respect to,
any provision of the Loan Document shall in any event be effective unless the
same shall be in writing and signed and delivered by Barclays and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

10.2 Notices. Except as otherwise provided in Section 2.1, all notices hereunder
shall be in writing (including facsimile and electronic transmission) and shall
be sent to the applicable party at its address shown on Schedule 10.2 or at such
other address as such party may, by written notice received by the other party,
have designated as its address for such purpose. Notices sent by facsimile or
electronic transmission shall be deemed to have been given when acknowledged;
notices sent by mail shall be deemed to have been given three Business Days
after the date when sent by registered or certified mail, postage prepaid; and
notices sent by hand delivery or overnight courier service shall be deemed to
have been given when received. For purposes of Section 2.1, Barclays shall be
entitled to rely on telephonic instructions from any person that Barclays in
good faith believes is an authorized officer or employee of the Company, and the
Company shall hold Barclays harmless from any loss, cost or expense resulting
from any such reliance.

10.3 Costs, Expenses and Taxes; Survival. The Company agrees to pay on demand
all reasonable out-of-pocket costs and expenses of Barclays (including Attorney
Costs) in connection with the preparation, execution, syndication, delivery and
administration of this Agreement and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver), and all out-of-pocket costs and expenses
(including Attorney Costs and the reasonable fees and expenses of financial
advisors to Barclays) incurred by Barclays if an Event of Default exists in
connection with the enforcement of this Agreement or any other Loan Document,
including, without limitation, the reasonable fees and expenses of Dewey &
LeBoeuf LLP. All obligations provided for in Sections 5.3, 5.4, 5.5 and this
Section 10.3 shall survive the termination of expiration of the Letters of
Credit and termination of this Agreement.

10.4 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW.

10.6 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

25



--------------------------------------------------------------------------------

10.7 Additional Rights. All obligations of the Company and rights of Barclays
expressed herein shall be in addition to and not in limitation of those provided
by applicable law.

10.8 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof.

10.9 Successors and Assigns. This Agreement shall be binding upon the Company,
Barclays and their respective successors and assigns, and shall inure to the
benefit of the Company, Barclays and their successors and assigns; provided, the
Company shall not be permitted to assign its rights or obligations hereunder
without the prior written consent of Barclays, which may be denied in Barclays’
sole discretion. Barclays may at any time sell to one or more Persons a
participating interest in the Commitment, or other interests of Barclays
hereunder; provided, however, that no such participation shall relieve Barclays
from its Commitment or its other obligations hereunder (and the Company
acknowledges and agrees that each such participant, for purposes of Sections
5.3, 5.4, 5.5, 10.3 and 10.10, shall be entitled to the same benefits as
Barclays as if such participant were named therein as such).

10.10 Indemnification by the Company. In consideration of the execution and
delivery of this Agreement by Barclays and the agreement to extend the
Commitment provided hereunder, the Company hereby agrees to indemnify, exonerate
and hold Barclays and each of its officers, directors, employees, Affiliates and
agents (each, a “Barclays Party”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities, damages and expenses,
including Attorney Costs (collectively, the “Indemnified Liabilities”), incurred
by Barclays Parties or any of them as a result of, or arising out of, or
relating to (i) any transaction financed or proposed or proposed to be financed
in whole or in part, directly or indirectly, with any of the Letters of Credit
or (ii) the execution, delivery, performance or enforcement of this Agreement,
the other Loan Documents or any other document related hereto or thereto by any
of the Barclays Parties, except that the Company shall not be obligated to
indemnify any Barclays Party to the extent such Indemnified Liabilities directly
and primarily resulted from such Barclays Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. All obligations provided
for in this Section 10.10 shall survive expiration or termination of the Letters
of Credit, any foreclosure under, or any modification, release, discharge or
termination of, any or all of the Loan Documents.

10.11 Nonliability of Barclays. The relationship between the Company on the one
hand and Barclays on the other hand shall be solely that of debtor and creditor.
Barclays shall have any fiduciary responsibility to the Company. Barclays
undertakes no responsibility to the Company to review or inform the Company of
any matter in connection with any phase of the Company’s

 

26



--------------------------------------------------------------------------------

business or operations. The Company agrees that Barclays shall have no liability
to the Company (whether sounding in tort, contract or otherwise) for losses
suffered by the Company in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by
this Agreement, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of Barclays. Barclays shall have no liability with respect
to, and the Company hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Company in connection
with, arising out of, or in any way related to the Loan or the transactions
contemplated thereby.

10.12 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS BARCLAYS OR THE COMPANY MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS
SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION.

THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR OUTSIDE OF THE STATE OF
NEW YORK. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

10.13 Waiver of Jury Trial. BARCLAYS AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
BARCLAYS OR THE COMPANY. THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BARCLAYS ENTERING INTO THIS AGREEMENT.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

DOMINO’S PIZZA LLC By:  

 

Name:   Title:  

(Signature Page to Letter of Credit Agreement)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

 

Name:   Title:  

(Signature Page to Letter of Credit Agreement)



--------------------------------------------------------------------------------

SCHEDULE 10.2

ADDRESSES FOR NOTICES

DOMINO’S PIZZA LLC

30 Frank Lloyd Wright Drive

P.O. Box 997

Ann Arbor, MI 48106

Attention: Cristian Dersidan

Telephone: (734) 930-3030

Fax: (734) 327-8877

Email: cristian.dersidan@dominos.com

BARCLAYS

Barclays Bank PLC

Bank Debt Management

745 7th Avenue

New York, NY 10019

Attention: Ritam Bhalla

Telephone: 212-526-1819

Email: ritam.bhalla@barclayscapital.com

And, if with respect to the issuance of Letters of Credit, with a copy to:

Misty McGurgan

US Loan Operations

70 Hudson Street

Jersey City, NJ 07302

Telephone: 201-499-4909

Email: misty.mcgurgan@barclayscapital.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ISSUANCE CERTIFICATE

DOMINO’S PIZZA, LLC

Date: [                    ], 20[        ]

This Issuance Certificate (this “Certificate”) is given by Domino’s Pizza LLC, a
Michigan limited liability company (the “Company”), pursuant to Section 8.2.2 of
the Letter of Credit Agreement, dated as of June 22, 2009 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company and Barclays Bank PLC (“Barclays”) and in respect
of the request by the Company on the date hereof for Barclays to issue [a Letter
of Credit] [Letters of Credit] (the “Proposed LC”). Terms used but not defined
in this Certificate shall have the meanings assigned thereto in the Credit
Agreement.

The officer executing this certificate is duly authorized to execute and deliver
this certificate on behalf of the Company. By executing this certificate such
officer hereby certifies (in his or her representative capacity without personal
liability) to Barclays on behalf of the Company that:

 

  (a) as of the date hereof (after giving effect to the issuance of the Proposed
LC), the representations and warranties of the Company set forth in the Credit
Agreement are true and correct in all material respects with the same effect as
if made on the date hereof (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties are true and
correct as of such earlier date);

 

  (b) as of the date hereof (after giving effect to the issuance of the Proposed
LC), no Event of Default or Unmatured Event of Default has occurred or is
continuing;

 

  (c) the Proposed LC and its intended use are consistent with the terms of the
Credit Agreement; and

 

  (d) the Company [has deposited] [will deposit prior to the issuance of the
Proposed LC] into the Collateral Account an amount in Dollars in immediately
available funds such that, immediately after the issuance of the Proposed LC,
the aggregate credit balance of the Collateral Account will not be less than an
amount equal to 105% of the aggregate credit balance of Letter of Credit
Liabilities at such time in respect of all outstanding Letters of Credit.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
its                      this                      day of         , 20        .

 

DOMINO’S PIZZA LLC By:  

 

Name:   Title:  